DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/10/12, with respect to 112 and 102 rejections have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 9-14, 18-19, 22-24, 26, 31, and 33-34 has been withdrawn because of the amendment to remove preventing and limiting the inhibitor of miR-22 to an oligonucleotide-based inhibitor complementary to miR-22.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art under 102(a)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 embraces a genus of peptide-based or protein-based inhibitors or small-molecule based inhibitors.
A search of the prior art discloses that oligonucleotides comprising a sequence complementary to miR-22 (anti-miRs, antagomirs, antisense oligonucleotides, aptamirs) were known in the prior art.  However, the search did not result in any peptide-based or small molecules-based inhibitors for miR-22.
The applicant provides sufficient description for the oligonucleotide, but not for the inhibitors embraced by claim 15.  The skilled artisan cannot envision a genus of protein-based or small molecule-based inhibitors based on the oligonucleotides because nucleic acid have a different structure and/or function then proteins or small molecules.  While methods of producing proteins-based inhibitors or small molecule inhibitors are known in the prior art, this would not provide written support for the claimed method.  The methods of making would not provide written support for inhibitors listed in claim because after making these inhibitors, the skilled artisan would have to empirically determine if they meet the functional limitation of the claimed method (treating liver steatosis).
The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  The applicant does not provide a “representative number of species” to adequately described enough species that are representative of the entire genus.  There is substantial variation within the genus and the applicant does not describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1348, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically	 enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of peptide or small molecule-based inhibitors in claim 15 as of the effective filing date sought in the instant case.

Response to Arguments
Applicant's arguments filed 11/10/22 have been fully considered but they are not persuasive.
The amendment to ‘wherein the inhibitor of miR-22 is an oligonucleotide-based inhibitor complementary to miR-22’ does not address the rejection of record.  Claim 15 remains rejected under written description for the reasons of record..


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 is dependent on claim 1 and claim 1 is limited to nucleic acid inhibitors, whereas claim 15 is directed to peptide-based or protein-based inhibitor or a small molecule inhibitor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12, 13, 24, 26, 31, and 33-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brozek et al. (WO 2019053235).  ‘235 teaches a method of treating nonalcoholic fatty liver disease (steatosis) or liver fibrosis comprising administering a miR-22 inhibitor to a subject in need thereof.  See pages 21, 70-71 and 132-136.  The inhibitor can be double or single stranded RNA, antagomirs, antisense nucleic acids, circular RNA, artificial miRNA sponges and enzymatic molecules such as ribozymes.  The inhibitor can have at least 95% sequence homology with at least a portion or the entire miRNA.
With respect to the functional limitations in claims 24, 26, 33 and 34, even though ‘235 does not teach these limitation, the prior art method is the same as the method described in the claims, it can be assumed that the method would inherently result in the functional limitations.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 9-10, 14, 18, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brozek et al. (WO 2019053235) taken with Marc Thibonnier (US 2019/0127736, of record).
The rejection of claims 1, 4, 5, 12, 13, 18, 24, 26, 31, and 33-34 as taught by Brozek is incorporated herein.
 ‘235 teaches a method of treating nonalcoholic fatty liver disease (also known as liver steatosis) or liver fibrosis comprising administering a miR-22 inhibitor to a subject in need thereof.  See pages 70-71 and 132-136.  The inhibitor can be double or single stranded RNA, antagomirs, antisense nucleic acids, circular RNA, artificial miRNA sponges and enzymatic molecules such as ribozymes.  The inhibitor can have at least 95% sequence homology with at least a portion or the entire miRNA.
‘235 does not teach locked nucleic acid (LNA) as the inhibitor.
However, at the time of the effective filing date, Thibonnier teaches using miR-21 aptamir to treat metabolic disorders (pages 13-16 and 44-62).  The aptamir has LNAs.  The aptamir can be used to treat obesity, diabetes and hypercholesterolemia (abstract).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Brozek et al. taken with Thibonnier to use an aptamir in the method, namely to arrive at the claimed invention.  Thibonnier teaches using miR-21 aptamir to treat metabolic disorders.  One of ordinary skill in the art would have been motivated to combine the teaching to use LNA in the aptamir to increase the stability of the nucleic acid in the cells.  Thibonnier teaches the aptamir has about 25 nucleotides.  Thibonnier teaches treating hypercholesterolemia using the aptamir.  A person of ordinary skill in the art would understand that a human having a BMI of over 30 is considered overweight.  Picking a subject having the limitations claims 18, 22 and 23 would have been obvious to one of ordinary skill in the art to treat liver steatosis in any subject in need thereof.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brozek et al. (WO 2019053235) taken with Huang et al. (Nucleic Acids 2016, Vol. 106, pages 116-132, cited on an IDS).
The rejection of claims 1, 4, 5, 12, 13, 18, 24, 26, 31, and 33-34 as taught by Brozek is incorporated herein.
 ‘235 teaches a method of treating nonalcoholic fatty liver disease (also known as liver steatosis) or liver fibrosis comprising administering a miR-22 inhibitor to a subject in need thereof.  See pages 70-71 and 132-136.  The inhibitor can be double or single stranded RNA, antagomirs, antisense nucleic acids, circular RNA, artificial miRNA sponges and enzymatic molecules such as ribozymes.  The inhibitor can have at least 95% sequence homology with at least a portion or the entire miRNA.
‘235 does not specifically teach conjugating one or more GalNAc moieties to the inhibitor.
However, at the time of the effective filing date, Huang et al. teach using GalNAc-decorated nucleic acids in therapeutic methods (page 116).  GalNAc moiety conjugated to an oligonucleotide has achieved success in the development of nucleic acid therapeutics.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘235 taken with Huang et al., namely to arrive at the claimed invention.  It would have been obvious to use one or more GalNAc moieties in the method to assist in delivery of the nucleic acid inhibitor to liver cells of the subject.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635